DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20180095816 A1), in view of Margolus (US 20040168058 A1), further in view of Raichstein et al. (US 20120089572 A1), further in view of  Cannon et al. (US 20070136381 A1).
Regarding Claim 1, Fang teaches
A method of managing backup data, comprising: obtaining historical information of a plurality of historical operations on target data in a backup storage device during a first time period, the historical information indicating at least types and time of occurrences of the plurality of historical operations, (Fang [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. [0025] in FIG. 2. In the example shown, backup log data from monitored backup events, e.g., logs for backup operations performed during a “detection” period, are received. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
wherein the historical information is stored in a memory as a historical information list that includes a type of a historical operation, from the plurality of historical operations, on the target data and a time of an occurrence of the historical operation; (Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
	Fang does not teach wherein the historical information is stored in a memory as a historical information list that includes a hash value of the target data, a type of a historical operation, from the plurality of historical operations, on the target data and a time of an occurrence of the historical operation;
	However, Margolus teaches a hash value of the target data (Margolus [0010] In one aspect, the invention features a method by which a disk-based distributed data storage system is organized for protecting historical records of stored data entities. [0011] A block may be referenced using a block name which depends upon a hash of the content of the block.)
Fang and Margolus are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang and Margolus before him or her to modify the Fang’s system with Margolus’s teaching. The motivation for doing so would be to have (Margolus abst [0011]) historical records of stored data entities identified with hash value. 
Fang-Margolus does not teach 
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device.
However, Raichstein teaches
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of incremental data backed up since the last full backup is less than some specified amount (a change rate objective value), the full backup is postponed until the amount of incremental backup data reaches the specified amount. Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated. This approach minimizes data protection operations when they are not needed, to prevent performing unnecessary full backups when very little data has changed. This approach also initiates event-driven data protection operations when required to facilitate recovery (e.g., starting a full backup early if there is a lot of changed data). In many scenarios, performing a full backup when there is a large amount of data change can enable faster recovery times by avoiding having to apply large amounts of incremental recoveries on top of the full backup.) (i.e. it is rewrite because this is the backup of subsequent full backup of the data.)
Fang, Margolus and Raichstein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Margolus and Raichstein before him or her to modify the Fang-Margolus’ system with Raichstein’s teaching. The motivation for doing so would be to (Raichstein [0017]) address the need for more efficient backup methods that are fully synchronized with applications and only run when required by business or data activity events.
Fang-Margolus-Raichstein does not teach
in response to determining that the target data is to be written to the backup storage device within the second time period, determining whether the target data has been deleted from the backup storage device due to expiration; in response to determining that the target data has been deleted from the backup storage device due to expiration, rewriting the target data to the backup storage device based on a request to write the target data; and adjusting an expiration time of the target data in the backup storage device.  
However, Cannon teaches in response to determining that the target data is to be written to the backup storage device within the second time period, determining whether the target data has been deleted from the backup storage device due to expiration; (Cannon [0069] Determining when a version of a data object was replaced by a newer version may be performed when a backup of data objects includes a data object having a same identifier as a data object currently stored on the backup storage system 420. When performing an incremental backup, the client computing device 400 queries the backup server 410 for information about the active versions of files already backed-up. Based on this information, the client computing device 440 may determine if a given file on the client computing device 440 has changed or been deleted since the last backup.) in response to determining that the target data has been deleted from the backup storage device due to expiration, rewriting the target data to the backup storage device based on a request to write the target data; and adjusting an expiration time of the target data in the backup storage device. (Cannon [0097] FIG. 6 is a flowchart outlining an exemplary operation for identifying expired backups for removal in accordance with one illustrative embodiment. [0100] Thus, the illustrative embodiments provide a mechanism for selecting versions of data objects to be included in a backup set for a particular specified point in time. In this way, backup sets may be generated for any particular point in time up to a limit determined by the retention time and number of allowed versions.) (i.e. generating backup sets with new retention time is adjusting expiration of the new backup) 
Fang, Margolus, Raichstein and Cannon are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Margolus, Raichstein and Cannon before him or her to modify the Fang-Margolus-Raichstein’s system with Cannon’s teaching. The motivation for doing so would be that (Cannon [0100]) backup sets may be generated for any particular point in time up to a limit determined by the retention time.
Regarding Claim 2, Fang, Margolus, Raichstein and Cannon teach
The method of claim 1, wherein obtaining the historical information comprises: in response to the historical operation on the target data during the first time period, determining the hash value of the target data; and storing the type and the time of the occurrence of the historical operation in association with the hash value.  (Margolus [0032] The method comprises computing a hash value that identifies the source of a reference to a block of content) discloses determining the hash value of the target data) (Fang [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
Regarding Claim 3, Fang, Margolus, Raichstein and Cannon teach
The method of claim 1, wherein determining whether the target data is to be rewritten to the backup storage device within the second time period comprises: Application Ser. No. 16/799,581Page 2 of 13 Dkt. No. 6368P355US1 (P355)determining a metric for the target data based on the historical information, the metric including at least one of the following: a number of times that the target data is written in the first time period, a time interval at which the target data are written in the first time period, a frequency at which the target data is written during a specific time period within the first time period, and a time interval at which the target data is deleted in the first time period; and determining, based on the metric, whether the target data is to be rewritten to the backup storage device within the second time period. (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of incremental data backed up since the last full backup is less than some specified amount (a change rate objective value), the full backup is postponed until the amount of incremental backup data reaches the specified amount. Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated.) (i.e. the amount of data has changed since the last full backup is the metric to determine a number of times that the target data is written.)
Regarding Claim 4, Fang, Margolus, Raichstein and Cannon teach
The method of claim 3, wherein determining, based on the metric, whether the target data is to be written to the backup storage device within the second time period comprises: processing the metric with a machine learning model to determine whether the target data is to be written to the backup storage device within the second time period, (Fang [0014] Use of machine learning techniques to detect anomalies based on backup log or other backup metadata is disclosed. In various embodiments, backup logs are leveraged to generate models to provide actionable predictive results that can help identify backup issues, to take remedial measures and/or gain insights to allow future prescriptive actions. [0020] machine learning techniques may be applied to backup log data from a “training” period to generate a predictive model. The predictive model may be used during a future “test” or “detection” period to detect anomalies in backup logs associated with backups performed outside the training period.)  wherein the machine learning model is trained based on at least one of: a reference metric determined based on a plurality of historical operations on reference data during a third time period, and an indication of whether the reference data are written to the backup storage device within a fourth time period after the third time period. (Fang [0021] In various embodiments, the training period data used to generate the model may comprise time series data, including for each of a set of one or more features a corresponding value for each associated time or time period. For example, for a daily/nightly backup, training data may be processed for a prescribed/selected number of days. The time series data may be processed, using an MPP or other Big Data architecture, to generate models of normal and expected behavior.)
Regarding Claim 5, Fang, Margolus, Raichstein and Cannon teach
The method of claim 1, wherein adjusting the expiration time comprises: determining a set of time intervals between a plurality of write operations of the target data within the first time period based on the historical information; and determining the expiration time of the target data based on the set of time intervals. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine the hourly or daily time interval between the next incremental backup.)
[0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 6, Fang, Margolus, Raichstein and Cannon teach
The method of claim 5, wherein determining the expiration time comprises: determining at least one time interval from the set of time intervals based on a degree of change between two adjacent time intervals in the set of time intervals; and determining the expiration time of the target data in the backup storage device based on the at least one time interval. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine degree of change for the first time interval.) [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 8, Fang teaches
An electronic device, comprising: at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions executable by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising: obtaining historical information of a plurality of historical operations on target data in a backup storage device during a first time period, the historical information indicating at least types and time of occurrences of the plurality of historical operations, (Fang [0012] The technology can be implemented in numerous ways, including as a process; a system; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. [0025] in FIG. 2. In the example shown, backup log data from monitored backup events, e.g., logs for backup operations performed during a “detection” period, are received. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
wherein the historical information is stored in a memory as a historical information list that includes a type of a historical operation, from the plurality of historical operations, on the target data and a time of an occurrence of the historical operation; (Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
	Fang does not teach wherein the historical information is stored in a memory as a historical information list that includes a hash value of the target data, a type of a historical operation, from the plurality of historical operations, on the target data and a time of an occurrence of the historical operation;
	However, Margolus teaches a hash value of the target data (Margolus [0010] In one aspect, the invention features a method by which a disk-based distributed data storage system is organized for protecting historical records of stored data entities. [0011] A block may be referenced using a block name which depends upon a hash of the content of the block.)
Fang and Margolus are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang and Margolus before him or her to modify the Fang’s system with Margolus’s teaching. The motivation for doing so would be to have (Margolus abst [0011]) historical records of stored data entities identified with hash value. 
Fang-Margolus does not teach 
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device.
However, Raichstein teaches
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of incremental data backed up since the last full backup is less than some specified amount (a change rate objective value), the full backup is postponed until the amount of incremental backup data reaches the specified amount. Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated. This approach minimizes data protection operations when they are not needed, to prevent performing unnecessary full backups when very little data has changed. This approach also initiates event-driven data protection operations when required to facilitate recovery (e.g., starting a full backup early if there is a lot of changed data). In many scenarios, performing a full backup when there is a large amount of data change can enable faster recovery times by avoiding having to apply large amounts of incremental recoveries on top of the full backup.) (i.e. it is rewrite because this is the backup of subsequent full backup of the data.)
Fang, Margolus and Raichstein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Margolus and Raichstein before him or her to modify the Fang-Margolus’ system with Raichstein’s teaching. The motivation for doing so would be to (Raichstein [0017]) address the need for more efficient backup methods that are fully synchronized with applications and only run when required by business or data activity events.
Fang-Margolus-Raichstein does not teach
in response to determining that the target data is to be written to the backup storage device within the second time period, determining whether the target data has been deleted from the backup storage device due to expiration; in response to determining that the target data has been deleted from the backup storage device due to expiration, rewriting the target data to the backup storage device based on a request to write the target data; and adjusting an expiration time of the target data in the backup storage device.  
However, Cannon teaches in response to determining that the target data is to be written to the backup storage device within the second time period, determining whether the target data has been deleted from the backup storage device due to expiration; (Cannon [0069] Determining when a version of a data object was replaced by a newer version may be performed when a backup of data objects includes a data object having a same identifier as a data object currently stored on the backup storage system 420. When performing an incremental backup, the client computing device 400 queries the backup server 410 for information about the active versions of files already backed-up. Based on this information, the client computing device 440 may determine if a given file on the client computing device 440 has changed or been deleted since the last backup.) in response to determining that the target data has been deleted from the backup storage device due to expiration, rewriting the target data to the backup storage device based on a request to write the target data; and adjusting an expiration time of the target data in the backup storage device. (Cannon [0097] FIG. 6 is a flowchart outlining an exemplary operation for identifying expired backups for removal in accordance with one illustrative embodiment. [0100] Thus, the illustrative embodiments provide a mechanism for selecting versions of data objects to be included in a backup set for a particular specified point in time. In this way, backup sets may be generated for any particular point in time up to a limit determined by the retention time and number of allowed versions.) (i.e. generating backup sets with new retention time is adjusting expiration of the new backup) 
Fang, Margolus, Raichstein and Cannon are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Margolus, Raichstein and Cannon before him or her to modify the Fang-Margolus-Raichstein’s system with Cannon’s teaching. The motivation for doing so would be that (Cannon [0100]) backup sets may be generated for any particular point in time up to a limit determined by the retention time.
Regarding Claim 9, Fang, Margolus, Raichstein and Cannon teach
The device of claim 8, wherein obtaining the historical information comprises: in response to the historical operation on the target data during the first time period, determining the hash value of the target data; and storing the type and the time of the occurrence of the historical operation in association with the hash value. (Margolus [0032] The method comprises computing a hash value that identifies the source of a reference to a block of content) discloses determining the hash value of the target data) (Fang [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
Regarding Claim 10, Fang, Margolus, Raichstein and Cannon teach
The device of claim 8, wherein determining whether the target data is to be rewritten to a-the backup storage device within the second time period comprises: determining a metric for the target data based on the historical information, the metric including at least one of the following: a number of times that the target data is written in the first time period, a time interval at which the target data are written in the first time period, a frequency at which the target data is written during a specific time period within the first time period, and a time interval at which the target data is deleted in the first time period; and determining, based on the metric, whether the target data is to be rewritten to the backup storage device within the second time period. (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of incremental data backed up since the last full backup is less than some specified amount (a change rate objective value), the full backup is postponed until the amount of incremental backup data reaches the specified amount. Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated.) (i.e. the amount of data has changed since the last full backup is the metric to determine a number of times that the target data is written.)
Regarding Claim 11, Fang, Margolus, Raichstein and Cannon teach
The device of claim 10, wherein determining, based on the metric, whether the target data is to be written to the backup storage device within the second time period comprises: processing the metric with a machine learning model to determine whether the target data is to be written to the backup storage device within the second time period, (Fang [0014] Use of machine learning techniques to detect anomalies based on backup log or other backup metadata is disclosed. In various embodiments, backup logs are leveraged to generate models to provide actionable predictive results that can help identify backup issues, to take remedial measures and/or gain insights to allow future prescriptive actions. [0020] machine learning techniques may be applied to backup log data from a “training” period to generate a predictive model. The predictive model may be used during a future “test” or “detection” period to detect anomalies in backup logs associated with backups performed outside the training period.)
wherein the machine learning model is trained based on at least one of: a reference metric determined based on a plurality of historical operations on reference data during a third time period, and an indication of whether the reference data are written to the backup storage device within a fourth time period after the third time period. (Fang [0021] In various embodiments, the training period data used to generate the model may comprise time series data, including for each of a set of one or more features a corresponding value for each associated time or time period. For example, for a daily/nightly backup, training data may be processed for a prescribed/selected number of days. The time series data may be processed, using an MPP or other Big Data architecture, to generate models of normal and expected behavior.)
Regarding Claim 12, Fang, Margolus, Raichstein and Cannon teach 
The device of claim 8, wherein adjusting the expiration time comprises: determining a set of time intervals between a plurality of write operations of the target data within the first time period based on the historical information; and determining the expiration time of the target data based on the set of time intervals. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine the hourly or daily time interval between the next incremental backup.)
[0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 13, Fang, Margolus, Raichstein and Cannon teach
The device of claim 12, wherein determining the expiration time comprises: determining at least one time interval from the set of time intervals based on a degree of change between two adjacent time intervals in the set of time intervals; and determining the expiration time of the target data in the backup storage device based on the at least one time interval. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine degree of change for the first time interval.) [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 15, Fang teaches
A computer program product being tangibly stored on a non-transitory computer readable medium and comprising machine-executable instructions which, when executed in a device, cause the device to perform operations, the operations comprising: obtaining historical information of a plurality of historical operations on target data in a backup storage device during a first time period, the historical information indicating at least types and time of occurrences of the plurality of historical operations, (Fang [0012] The technology can be implemented in numerous ways, including as a process; a system; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. [0025] in FIG. 2. In the example shown, backup log data from monitored backup events, e.g., logs for backup operations performed during a “detection” period, are received. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
wherein the historical information is stored in a memory as a historical information list that includes a type of a historical operation, from the plurality of historical operations, on the target data and a time of an occurrence of the historical operation; (Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
and/or duration, etc.)
	Fang does not teach wherein the historical information is stored in a memory as a historical information list that includes a hash value of the target data, a type of a historical operation, from the plurality of historical operations, on the target data and a time of an occurrence of the historical operation;
	However, Margolus teaches a hash value of the target data (Margolus [0010] In one aspect, the invention features a method by which a disk-based distributed data storage system is organized for protecting historical records of stored data entities. [0011] A block may be referenced using a block name which depends upon a hash of the content of the block.)
Fang and Margolus are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang and Margolus before him or her to modify the Fang’s system with Margolus’s teaching. The motivation for doing so would be to have (Margolus abst [0011]) historical records of stored data entities identified with hash value. 
Fang-Margolus does not teach 
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device.
However, Raichstein teaches
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of incremental data backed up since the last full backup is less than some specified amount (a change rate objective value), the full backup is postponed until the amount of incremental backup data reaches the specified amount. Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated. This approach minimizes data protection operations when they are not needed, to prevent performing unnecessary full backups when very little data has changed. This approach also initiates event-driven data protection operations when required to facilitate recovery (e.g., starting a full backup early if there is a lot of changed data). In many scenarios, performing a full backup when there is a large amount of data change can enable faster recovery times by avoiding having to apply large amounts of incremental recoveries on top of the full backup.) (i.e. it is rewrite because this is the backup of subsequent full backup of the data.)
Fang, Margolus and Raichstein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Margolus and Raichstein before him or her to modify the Fang-Margolus’ system with Raichstein’s teaching. The motivation for doing so would be to (Raichstein [0017]) address the need for more efficient backup methods that are fully synchronized with applications and only run when required by business or data activity events.
Fang-Margolus-Raichstein does not teach
in response to determining that the target data is to be written to the backup storage device within the second time period, determining whether the target data has been deleted from the backup storage device due to expiration; in response to determining that the target data has been deleted from the backup storage device due to expiration, rewriting the target data to the backup storage device based on a request to write the target data; and adjusting an expiration time of the target data in the backup storage device.  
However, Cannon teaches in response to determining that the target data is to be written to the backup storage device within the second time period, determining whether the target data has been deleted from the backup storage device due to expiration; (Cannon [0069] Determining when a version of a data object was replaced by a newer version may be performed when a backup of data objects includes a data object having a same identifier as a data object currently stored on the backup storage system 420. When performing an incremental backup, the client computing device 400 queries the backup server 410 for information about the active versions of files already backed-up. Based on this information, the client computing device 440 may determine if a given file on the client computing device 440 has changed or been deleted since the last backup.) in response to determining that the target data has been deleted from the backup storage device due to expiration, rewriting the target data to the backup storage device based on a request to write the target data; and adjusting an expiration time of the target data in the backup storage device. (Cannon [0097] FIG. 6 is a flowchart outlining an exemplary operation for identifying expired backups for removal in accordance with one illustrative embodiment. [0100] Thus, the illustrative embodiments provide a mechanism for selecting versions of data objects to be included in a backup set for a particular specified point in time. In this way, backup sets may be generated for any particular point in time up to a limit determined by the retention time and number of allowed versions.) (i.e. generating backup sets with new retention time is adjusting expiration of the new backup) 
Fang, Margolus, Raichstein and Cannon are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Margolus, Raichstein and Cannon before him or her to modify the Fang-Margolus-Raichstein’s system with Cannon’s teaching. The motivation for doing so would be that (Cannon [0100]) backup sets may be generated for any particular point in time up to a limit determined by the retention time.
Regarding Claim 16, Fang, Margolus, Raichstein and Cannon teach
The computer program product of claim 15, wherein obtaining the historical information comprises: in response to the historical operation on the target data during the first time period, determining the hash value of the target data; and storing the type and the time of the occurrence of the historical operation in association with the hash value. (Margolus [0032] The method comprises computing a hash value that identifies the source of a reference to a block of content) discloses determining the hash value of the target data) (Fang [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
Regarding Claim 17, Fang, Margolus, Raichstein and Cannon teach
The computer program product of claim 15, wherein determining whether the target data is to be rewritten to the backup storage device within the second time period comprises: determining a metric for the target data based on the historical information, the metric including at least one of the following: a number of times that the target data is written in the first time period, a time interval at which the target data are written in the first time period, a frequency at which the target data is written during a specific time period within the first time period, and a time interval at which the target data is deleted in the first time period; and determining, based on the metric, whether the target data is to be rewritten to the backup storage device within the second time period. (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of incremental data backed up since the last full backup is less than some specified amount (a change rate objective value), the full backup is postponed until the amount of incremental backup data reaches the specified amount. Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated.) (i.e. the amount of data has changed since the last full backup is the metric to determine a number of times that the target data is written.)
Regarding Claim 18, Fang, Margolus, Raichstein and Cannon teach
The computer program product of claim 17, wherein determining, based on the metric, whether the target data is to be written to the backup storage device within the second time period comprises: processing the metric with a machine learning model to determine whether the target data is to be written to the backup storage device within the second time period, (Fang [0014] Use of machine learning techniques to detect anomalies based on backup log or other backup metadata is disclosed. In various embodiments, backup logs are leveraged to generate models to provide actionable predictive results that can help identify backup issues, to take remedial measures and/or gain insights to allow future prescriptive actions. [0020] machine learning techniques may be applied to backup log data from a “training” period to generate a predictive model. The predictive model may be used during a future “test” or “detection” period to detect anomalies in backup logs associated with backups performed outside the training period.)
wherein the machine learning model is trained based on at least one of: a reference metric determined based on a plurality of historical operations on reference data during a third time period, and an indication of whether the reference data are written to the backup storage device within a fourth time period after the third time period. (Fang [0021] In various embodiments, the training period data used to generate the model may comprise time series data, including for each of a set of one or more features a corresponding value for each associated time or time period. For example, for a daily/nightly backup, training data may be processed for a prescribed/selected number of days. The time series data may be processed, using an MPP or other Big Data architecture, to generate models of normal and expected behavior.)
Regarding Claim 19, Fang, Margolus, Raichstein and Cannon teach
The computer program product of claim 15, wherein adjusting the expiration time comprises: determining a set of time intervals between a plurality of write operations of the target data within the first time period based on the historical information; and determining the expiration time of the target data based on the set of time intervals. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine the hourly or daily time interval between the next incremental backup.) [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 20, Fang, Margolus, Raichstein and Cannon teach
The computer program product of claim 19, wherein determining the expiration time comprises: determining at least one time interval from the set of time intervals based on a degree of change between two adjacent time intervals in the set of time intervals; and determining the expiration time of the target data in the backup storage device based on the at least one time interval. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine degree of change for the first time interval.) [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Response to Arguments
Applicant’s arguments filed on 09/08/2022 have been fully considered but they are not persuasive.
For the independent claims 1, 8 and 15, the Applicant argues that the cited references 
do not disclose the amended limitations. The Office disagrees.
	Specifically, Fang ([0016, 0023-0027]) discloses backup process based on historical backup operations, Margolus ([0010]) discloses hash value of the target data, Raichstein ([0020]) disclose backup/rewriting within a second time period after the first time period, and Cannon ([0069, 0097, 0100]) discloses backup data deleted due to expiration and generating backup/rewriting with adjusted expiration. Please see instant rejections of claims 1, 8 and 15 for more details.
Applicant’s arguments for dependent claims are based on their dependency on
independent claims, which are addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stager; Roger Keith et al. - US 7904679 B2 - Method and apparatus for managing backup data
Thiam; Alioune et al. - US 7979649 B1 - Method and apparatus for implementing a storage lifecycle policy of a snapshot image
Armangau, Philippe  et al.  - US 20040030727 A1 - Organization of multiple snapshot copies in a data storage system
Cohen; Gavin David et al. - US 20060143443 A1 - Method and apparatus for deleting data upon expiration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135  

                                                                                                                                                                                                                                                                                                                                                                                                                                        /GAUTAM SAIN/                                       Primary Examiner, Art Unit 2135